Dismissed and Memorandum Opinion filed March 29, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00039-CV
                                    ____________

            DEMETRIO DIAZ AND ALICIA GARZA-DIAZ, Appellants

                                            V.

WELLS FARGO BANK, N.A. AND COCHRAN INVESTMENTS, INC., Appellees


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-49015


                      MEMORANDUM                     OPINION

       This is an attempted appeal from a judgment signed September 14, 2011.
Appellants filed a timely motion for new trial on October 14, 2011. Appellants' notice of
appeal was filed January 12, 2012.

       When appellant has filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion of law, the
notice of appeal must be filed within ninety days after the date the judgment is signed. See
Tex. R. App. P. 26.1(a). Appellants' notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the predecessor to Rule 26).
Appellants' notice of appeal was not filed within the fifteen-day period provided by rule
26.3

       On March 1, 2012, notification was transmitted to all parties of the court's intention
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellants
filed no response.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                             2